Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventors: Lipkens et al.			:
Application No. 15/916,270			:		Decision on Petition under
Filing Date: March 8, 2018			:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. FDS-098 US-CIP	:


This is a decision on the petition filed July 28, 2020, which is being treated as a petition       under 37 C.F.R. §§ 1.78(c) and 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and 120.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation-in-part of Application No. 15/586,116;
	(2)	This application is a 371 of International Application No. 15/586,116;
	(3)	Application No. 15/586,116 claims the benefit of Application No. 62/374,910;
(4)	Application No. 15/586,116 claims the benefit of Application No. 62/359,812;
(5)	Application No. 15/586,116 claims the benefit of Application No. 62/330,947;
(6)	This application is a continuation-in-part of Application No. 15/788,784;
(7)	Application No. 15/788,784 claims the benefit of Application No. 62/410,312; and
(8)	This application claims the benefit of Application No. 62/468,895.

Discussion of Benefit Claims (6)-(8)

The original ADS includes benefit claims (6)-(8).  For unknown reason(s), the Office incorrectly failed to enter the benefit claims.  Benefit claims (6)-(8) have been entered, and a corrected filing receipt including the benefit claims has been issued.

Discussion of Benefit Claims (1)-(5)

The original ADS does not include benefit claim (1).  The original ADS does include benefit claims (2)-(5).

Benefit claim (2) is improper because this application is not the national stage of an international application and Application No. 15/586,116 is not an international application.  As a result, the Office did not enter benefit claim (2) into the record.

Benefit claims (3)-(5) were improper because the original ADS failed to include one or more benefit claims “linking” this application with Application No. 15/586,116.  As a result, the Office did not enter benefit claims (3)-(5) into the record.

The petition and a corrected ADS seeking to add benefit claims (1) and (3)-(5) were filed on   July 28, 2020.

A petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to 
the prior filed provisional application(s) and required by 35 U.S.C. § 120 and 
37 C.F.R. § 1.78(d)(2) to the nonprovisional application(s); 
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claims were due under 
37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3) and the date the claims were filed was unintentional.1  

The petition includes the required petition fee.

The petition does not include the required reference or the required statement.

The reference in the corrected ADS filed with the petition is unacceptable because the ADS is improper.

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the benefit information of record.  

The benefit information of record for an application consists of benefit information entered by the Office.  The benefit information of record can generally be determined by reviewing the most recent filing receipt issued by the Office for an application.  As of the date the petition was filed, there were no benefit claims of record.

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under 35 U.S.C. § 119(e) or 35 U.S.C. § 120, all of the information applicable to the benefit claim must be underlined in the ADS.

The corrected ADS seeks to add benefit claims (1) and (3)-(5).  The information in the “Prior Application Number” for benefit claim (1) is not underlined, and the information in the “Application Number,” “Continuity Type,” and “Prior Application Number” fields is not underlined for benefit claims (3)-(5).  Therefore, the ADS cannot be accepted.

A petition seeking to add a benefit claim under 35 U.S.C. § 120, such as benefit claim (1), must state the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The petition fails to include the required statement of delay.

In view of the prior discussion, the petition is dismissed.

A renewed petition satisfying the following requirements may be filed:

(1)	The renewed petition should include a new corrected ADS listing benefit      claims (1) and (3)-(8) with all the information for benefit claims (1) and 
	(3)-(5) underlined; and
(2)	The renewed petition should state the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Corrected Filing Receipt



    
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.